t c no united_states tax_court john m cameron and caroline d cameron and john p and teena g broadaway petitioners v commissioner of internal revenue respondent docket no filed date ps were shareholders of x which computed its earnings_and_profits under the percentage_of_completion_method_of_accounting x elected to be taxed as an s_corporation and in a subsequent taxable_year distributed a dividend to ps held for purposes of measuring the amount of the dividend x's earnings_and_profits for its last taxable_year as a c_corporation must be computed on the basis of year-end estimates of the total costs of its long- term contracts the estimates may not be revised retroactively to reflect actual costs and earnings_and_profits may not be adjusted for subsequent taxable years to which the subchapter_s_election applied edgar j tyler for petitioners michael f o'donnell for respondent opinion laro judge the camerons and broadaways petitioners jointly petitioned for redetermination of federal_income_tax deficiencies determined by respondent as follows broadaways camerons year year deficiency dollar_figure deficiency dollar_figure dollar_figure after concessions by the parties we must decide two remaining questions that will determine the extent to which petitioners recognized dividend income from a distribution by cameron construction co company in whether company's contemporaneous estimates of the cost of completing its long-term_contracts may be revised retroactively in computing earnings_and_profits under the percentage_of_completion_method we hold that they may not whether company's earnings_and_profits may be adjusted for taxable years to which its subchapter_s_election applied we hold that they may not stipulations this case was submitted on the basis of a fully stipulated record the stipulations of fact and attached exhibits are incorporated herein by this reference at the time they filed their joint petition the broadaways resided in bono arkansas and the camerons resided in jonesboro arkansas petitioners were shareholders in company during the taxable years at issue company is engaged in the road and highway construction business_company calculated its income from construction contracts under the completed_contract_method of accounting accordingly it was required by sec_312 to compute its earnings_and_profits as if it used the percentage_of_completion_method_of_accounting company elected to be taxed as an s_corporation pursuant to sec_1362 effective following the close of its taxable_year ended date as an s_corporation company's first tax_year was a short_year ending date and company thereafter reported on a calendar_year basis at some time during its taxable_year company made a distribution to petitioners the distribution is taxable to petitioners as a dividend to the extent of the accumulated_earnings_and_profits of the company existing on date the parties have specified four alternatives if company's earnings_and_profits must be computed as of the end of each taxable_year on the basis of reasonable contemporaneous estimates of the costs to complete it sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure construction contracts and may not be adjusted for taxable years ended after date then the accumulated_earnings_and_profits and resulting deficiencies for the taxable_year are e_p broadaways camerons dollar_figure dollar_figure dollar_figure if company's earnings_and_profits may be computed as of the end of each taxable_year on the basis of the actual contract costs determined thereafter but may not be adjusted for taxable years ended after date then the accumulated_earnings_and_profits and resulting deficiencies for the taxable_year are e_p broadaways camerons dollar_figure dollar_figure dollar_figure if company's earnings_and_profits must be computed as of the end of each taxable_year on the basis of reasonable contemporaneous estimates of the costs to complete its construction contracts and may be adjusted for taxable years ended after date then the accumulated_earnings_and_profits and resulting deficiencies for the taxable_year are e_p broadaways camerons dollar_figure dollar_figure dollar_figure if company's earnings_and_profits may be computed as of the end of each taxable_year on the basis of the actual contract costs determined thereafter and may be adjusted for taxable years ended after date then the accumulated_earnings_and_profits and resulting deficiencies for the taxable_year are e_p broadaways dollar_figure dollar_figure camerons dollar_figure our task is to select the one alternative if any that is in accordance with the governing law discussion it is undisputed that company was required to use the percentage_of_completion_method for purposes of computing its earnings_and_profits sec_312 the first issue is how to perform this computation under sec_460 as enacted by the tax_reform_act_of_1986 publaw_99_514 100_stat_2358 gross_income from a long-term_contract is taken into account as the work progresses the amount of gross_income from a long-term_contract that is accrued for each taxable_year is that proportion of the expected total contract income that the amount of costs incurred through the end of the taxable_year bears to the total expected costs reduced by cumulative amounts of contract income that were reported for previous taxable years sec_460 h rept pincite 1986_3_cb_630 see also kollsman instrument corp v commissioner tcmemo_1986_66 affd 870_f2d_89 2d cir berger engg co v commissioner tcmemo_1961_292 the second issue is how the computation of company's earnings_and_profits was affected by its election under subchapter_s effective date absent the election company would have continued to accrue income from its long-term_contracts for earnings_and_profits purposes on the basis of year- end estimates of total contract costs the earnings_and_profits available for distribution to petitioners in would have been determined on the basis of estimated costs to complete contracts in progress on the last day of company's taxable_year the result is not the same under subchapter_s the basic purpose of the earnings_and_profits account is to keep track of the amount of corporate funds that have not yet been taxed to shareholders when a corporation elects pass-through treatment under subchapter_s its net_income earned as an s_corporation is taxed currently to the shareholders and thereafter is generally distributed tax-free sec_1366 sec_1368 c in accordance with the much more limited role of earnings_and_profits in a pass-through system of taxation sec_1371 provides for taxable years after that the accumulated_earnings_and_profits that an s_corporation carries over from pre-election years when it was a c_corporation generally are not adjusted for the taxable years during which the election is in effect sec_1371 s rept pincite 1982_2_cb_718 accompanying subchapter_s_revision_act_of_1982 publaw_97_354 stat while exceptions apply in certain cases none are relevant on these facts sec_1371 and d it follows that after its conversion to an s_corporation through the end of there was no change in the amount of company's earnings_and_profits computed on the basis of estimates made as of date petitioners' argument starts with the proposition that earnings_and_profits for a given taxable_year should measure as accurately as possible the current ability of the corporation to make distributions to shareholders without impairing its capital they concede that in preparing annual tax returns using the percentage_of_completion_method company would have been required to compute earnings_and_profits on the basis of the limited information that was available at the time yet they contend where as here earnings_and_profits for the years at issue can be recomputed when more information about the costs of company's long-term_contracts is known they should not be bound by the estimates reflected on company's original returns in petitioners' view accuracy requires the use of additional information that has subsequently become available although petitioners' primary position is that the concern for accuracy in computation of earnings_and_profits should override the freeze on earnings_and_profits provided for by sec_1371 they argue in the alternative that even if earnings_and_profits were frozen as of the effective date of company's subchapter_s_election sec_1371 does not disallow or forbid 'correcting' the 'c' corporation earnings_and_profits if the figures as of the date of the conversion were inaccurate petitioners' contention that retroactive adjustments are necessary if earnings_and_profits are to perform their intended function would be more persuasive if no other means of correcting inaccuracies in the accrual of long term contract revenue under the percentage_of_completion_method were available that is not the case however the percentage_of_completion_method has a built-in mechanism for correcting mistaken estimates it differs from the mechanism that petitioners propose see herwitz accounting for long-term construction contracts a lawyer's approach harv l rev ndollar_figure h rept pincite 1986_3_cb_1 for each year the cumulative amount of contract revenue that has already been reported in prior years is subtracted from the cumulative amount of contract revenue that is otherwise reportable as of the close of the current_year if in year the taxpayer reports too much revenue and overstates earnings_and_profits as a result of underestimating the amount of its costs to complete contracts in progress there will be correspondingly less revenue that remains to be reported for those contracts in succeeding years the overstatement of earnings_and_profits in the earlier year may cause shareholders to report a larger amount of any distribution in that year as a dividend but the lower revenues and higher costs generated in completion of the contracts will reduce earnings_and_profits available for distribution in later years which in turn may reduce dividend income for shareholders in these years in this way the percentage_of_completion_method is self-correcting when used consistently over the life of the taxpayer's long-term_contracts if this self-correcting mechanism had operated to adjust company's earnings_and_profits after date the unexpectedly high costs incurred and the revision of cost estimates in the taxable_year would apparently have had the effect of reducing accumulated_earnings_and_profits as well as the dividends to petitioners in that year that petitioners could not take advantage of this mechanism to reduce their dividend income for was the consequence of electing the provisions of subchapter_s one of which is the freeze on earnings_and_profits sec_1371 we do not find this result to be inequitable to petitioners considering that they would have had no complaint about the accuracy of earnings_and_profits measurement under the percentage_of_completion_method had company overestimated its total contract costs as of the time of its subchapter_s_election rather than underestimating them the normal operation of the tax laws will not be adapted to suit the convenience of individual taxpayers petitioners' argument that in the interest of accuracy they should be entitled to use a different adjustment mechanism from that provided for under the percentage_of_completion_method finds no support in general principles of tax_accounting on the contrary the general_rule for the timing of income accruals as stated in the regulations is that where an amount of income is properly accrued on the basis of a reasonable estimate and the exact amount is subsequently determined the difference if any shall be taken into account for the taxable_year in which such determination is made sec_1_451-1 income_tax regs to allow a taxpayer to reopen the taxable_year of the original estimate would moreover be inconsistent with the annual accounting principle upon which the federal_income_tax is predicated the courts have long maintained income_tax_liability must be determined for annual periods on the basis of facts as they existed in each period no other system would be practical in view of the statute_of_limitations the obvious administrative difficulties involved and the lack of finality in income_tax_liability which would result 39_bta_338 affd sub nom 111_f2d_60 7th cir accord hillsboro natl bank v commissioner 460_us_378 n ndollar_figure 345_us_278 282_us_359 it does not appear from the stipulated facts that an attempt was made to correct the estimates reflected on company's original return for the taxable_year ended date by means of an amended_return the implication of petitioners' argument however is that if a taxpayer in similar circumstances filed an amended_return respondent would be obligated to accept it the cases hold otherwise as a corollary to the annual accounting principle it is well established that where a transaction was properly reported on the original return and the original filing deadline has passed the acceptance of an amended_return that alters the tax consequences of the transaction is generally within the discretion of respondent 65_tc_113 coons v commissioner tcmemo_1983_777 see also hillsboro natl bank v commissioner supra pincite n accordingly company's earnings_and_profits for its last taxable_year as a c_corporation must be determined from company's reasonable estimate as of date of its costs to complete construction contracts in progress the parties have stipulated that this amount is dollar_figure the rules of subchapter_s precluded any adjustment to company's earnings_and_profits in the circumstances of this case see sec_1371 as a result company's earnings_and_profits remained dollar_figure on date and the dividend distributed to petitioners in must be measured by reference to this amount in accordance with the parties' stipulation the deficiency in federal_income_tax for was dollar_figure for the broadaways and dollar_figure for the camerons to reflect the foregoing decision will be entered under rule
